Citation Nr: 0419750	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective dated earlier than December 7, 
2000 for the grant of service connection for diabetes 
mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1965 to May 1969.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter in July 2003 for 
procedural considerations and evidentiary development.  The 
Board finds that the action requested in its remand has been 
accomplished to the extent possible and that the case is now 
ready for final appellate review.


FINDINGS OF FACT

1.  An original claim for service connection for diabetes 
mellitus was received on December 7, 2000.

2.  Service connection for diabetes mellitus was established 
effective December 7, 2000 by a rating decision in December 
2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 7, 
2000, for a grant of service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first finds that the issue of entitlement to an 
effective date earlier than December 7, 2000 for the grant of 
service connection for diabetes mellitus has already been 
developed within the guidelines established by the recently 
enacted Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002) (VCAA).  More 
specifically, in the July 2002 statement of the case, at a 
February 2003 hearing before the Board, in the Board's remand 
of July 2003, in correspondence regarding Department of 
Veterans Affairs (VA)'s efforts to obtain additional private 
and VA records, dated in October 2003, in correspondence 
dated in December 2003, and in the February 2004 supplemental 
statement of the case, VA noted that it was important that 
the veteran document the filing of a claim earlier than 
December 7, 2000, and further advised of the efforts that had 
been or were being undertaken on his behalf by VA, and thus, 
the veteran was advised of the evidence needed to establish 
an earlier effective date, and the respective obligations of 
the veteran and the VA in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2003).  

Moreover, there is no indication in the record that there are 
any available outstanding pertinent documents or records from 
any source that are not currently of record, and the Board is 
satisfied that the veteran has been placed on notice of the 
applicable regulations governing the assignment of effective 
dates.  

While the correspondence of October and December 2003 clearly 
came after the veteran had already received the rating 
decision that established the effective date as no later than 
December 7, 2000, and neither notice specifically requests 
that the appellant provide any evidence in the veteran's 
possession that pertains to the claim as addressed in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), as demonstrated by the foregoing communication from 
the regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under the VCAA is satisfied, and 
the claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Finally, the Board would note that the VCAA is arguably not 
even applicable to the instant claim as the law and not the 
facts are ultimately determinative as to the outcome in this 
matter, and since no reasonable possibility exists on this 
record that any further assistance would aid in the 
establishment of entitlement.

Thus, based on all of the foregoing, the Board finds that 
remand of this matter for additional notice and/or 
development under the VCAA would be an unnecessary waste of 
appellate time and resources.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For direct service connection 
for disability compensation, the effective date is the day 
following service separation from service or date entitlement 
arose if the claim is received within 1 year after separation 
from service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

When new and material evidence (other than service department 
records) is received after a final disallowance, the 
effective date of the grant of service connection will be the 
date of receipt of the new claim or the date entitlement 
arose, which ever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a) (2003); see also 38 U.S.C.A. § 5110(g).  

Effective July 9, 2001, the VA amended its regulations 
concerning presumptive service connection for certain 
diseases for which there is no record during service and 
established a presumption of service connection for Vietnam 
veterans who develop type II diabetes (38 C.F.R. § 3.309(e) 
(2003)).  Instead of the July 9, 2001 effective date assigned 
by the Secretary, the United States Court of Appeals for the 
Federal Circuit concluded that the correct effective date of 
this rulemaking action is the date of its publication in the 
Federal Register, May 8, 2001.  Liesegang v. Secretary of 
Veterans Affairs, 312 F. 3d 1368 (Fed. Cir. 2002).  

The Board further notes that in an effort to explain certain 
rules arising out of court orders in the class action 
litigation in Nehmer v. United States Department of Veterans 
Affairs, No. CV-860610 TEH (N.D. Cal.), VA has recently 
published guidelines to explain two exceptions to generally-
applicable adjudication rules that have resulted from the 
Nehmer court orders.  68 Fed. Reg. 50966-50972 (Aug. 25, 
2003).  The rule most pertinent to the matter pending before 
the Board specifies that when the VA awards disability 
compensation to a Nehmer class member based on a VA 
regulations issued under the Agent Orange Act of 1991, Pub. 
L. 102-4, establishing a presumption that a disease is 
associated with herbicide exposure, VA will assign an 
effective date for the award that corresponds to the date the 
claim was received or to the date of a previously denied 
claim based on the same disease, without regard to the 
provisions of 38 U.S.C.A. § 5110(g).

The above-noted change to be added at 38 C.F.R. § 3.816 
defines a Nehmer class member as a Vietnam veteran who has a 
covered herbicide disease, and type II diabetes is listed as 
one of the covered diseases.  38 C.F.R. § 3.816(b)(1), (2).  
If the class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose, except as otherwise provided in paragraph (c)(3) of 
this section.  38 C.F.R. § 3.816(c)(2).  If the class 
member's claim referred to in paragraph (c)(1) or (c)(2) of 
this section was received within one year from the date of 
the class member's separation from service, the effective 
date of the award shall be the day following the date of the 
class member's separation from active service.  38 C.F.R. 
§ 3.816(c)(3).

The veteran was separated from active service in May 1969, 
and he first sought service connection for diabetes mellitus 
in a claim received on December 7, 2000.

The veteran contends that he is entitled to service 
connection for diabetes mellitus effective from the first 
diagnosis of the disease in 1974 or at least since his 
initial treatment for the disorder by VA in 1983.  The 
earliest VA treatment records that reference the veteran's 
diabetes mellitus are dated in March 1984, primarily relate 
to left shoulder complaints and simply note that the veteran 
was an insulin-dependent diabetic. 

Treatment records do not again refer to the veteran's 
diabetes until December 1992. 

Following the filing of his claim in December 2000, a 
September 2001 rating decision granted service connection for 
diabetes mellitus, effective from July 9, 2001.  However, in 
a December 2001 rating action, the RO correctly noted that as 
a Nehmer class member, the veteran was entitled to an 
effective date earlier that the effective date of the 
regulation that added type II diabetes as one of the covered 
herbicide diseases.  

The effective date selected by the RO was the date of the 
veteran's claim of December 7, 2000.

The Board has reviewed the evidence of record and first notes 
that under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a), an 
effective date for compensation awarded pursuant to a 
liberalizing law may not be except as otherwise provided, 
earlier than the effective date of the act or administrative 
issue.  Here, the claim to reopen was received prior to the 
effective of the regulation established by Liesegang v. 
Secretary of Veterans Affairs, supra, which is May 8, 2001.  
However, as was noted above, VA has determined that earlier 
effective dates may be established based on the existence of 
a previously denied claim, and in this instance the RO 
correctly determined that as a Nehmer class member, the RO 
was permitted to assign an effective date based on the 
veteran's claim of December 7, 2000.  The Board has examined 
the record carefully to determine whether there is any basis 
to assign an even earlier effective date.

In this regard, in examining the new rules established by VA 
to explain the assignment of effective dates with respect to 
disability awards to Nehmer class members under liberalizing 
regulations establishing additional presumptive diseases 
based on exposure to herbicides, the Board first notes that 
if the class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose, except as otherwise provided in paragraph (c)(3) of 
this section.  38 C.F.R. § 3.816(c)(2).  Thus, the RO was 
permitted to assign the effective date of December 7, 2000 
based on the veteran's claim that was submitted after May 3, 
1989.  As there is no correspondence or other document from 
the veteran indicating his intent to apply for service 
connection for diabetes mellitus prior to December 7, 2000, 
there is no basis to consider whether any previously 
submitted letter or document could constitute a prior 
informal claim for purposes of assigning an earlier effective 
date under the new rules and applicable regulations. 

The Board has also examined the possibility of an earlier 
effective date based on 38 C.F.R. § 3.816(c)(3), which 
provides that if the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was received 
within one year from the date of the class member's 
separation from service, the effective date of the award 
shall be the day following the date of the class member's 
separation from active service.  The Board's consideration of 
this section reveals one primary obstacle.  First, the 
Board's review of the new rules reflects that to be eligible 
for an effective date based on the veteran's separation from 
service, the claim in question must have been an original 
claim pending between September 25, 1985 and May 3, 1989 
under 38 C.F.R. § 3.816(c)(1), or between May 3, 1989 and May 
8, 2001 under 38 C.F.R. § 3.816(c)(2).  Here, the Board 
recognizes that the veteran's original disability claim of 
December 7, 2000 does fall within the second time period.  
However, the Board notes that even if the Board were to find 
that 38 C.F.R. § 3.816(c)(3) could be applied in this case, 
it would still be unable to assign the day following the date 
of the veteran's separation from active service.  More 
specifically, 38 C.F.R. § 3.816(c)(3) states that if the 
class member's claim referred to in paragraph (c)(1) or 
(c)(2) of this section was received within one year from the 
date of the class member's separation from service, the 
effective date of the award shall be the day following the 
date of the class member's separation from active service.  
Here, the veteran's claim of December 7, 2000 was received 
many years after the veteran's separation from service in May 
1969.

In summary, there exists no legal authority for the Board to 
grant an effective date for compensation for diabetes 
mellitus prior to the date of December 7, 2000.  With respect 
to the veteran's contentions, the Board is aware of no 
authority that would provide for an earlier effective date 
based on the date of initial diagnosis and the veteran 
provides no authority in support of this proposition.  In 
addition, the Board is not aware of any basis to assign an 
earlier effective date based on the VA treatment record dated 
in March 1984.  It should be noted that receipt of a VA 
treatment record can only be accepted as an informal claim, 
once a formal claim for compensation has been allowed or 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 3.157 
(2003).


ORDER

Entitlement to an effective date earlier than December 7, 
2000 for the grant of service connection for diabetes 
mellitus is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



